          Case 2:15-cr-00108-NBF Document 322 Filed 06/19/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                           )
                                                   )
                 v.                                )       Criminal No. 15-108
                                                   )       Senior Judge Nora Barry Fischer
ROBERT W. RICHARDS,                                )
                                                   )
                         Defendant.                )

                                          ORDER OF COURT

        AND NOW, this 19th day of June, 2020, upon consideration of Defendant Robert W.

Richards’ Motion and Supplemental Motion to Delay Report Date and for Release to Home

Confinement (Docket Nos. 314, 318), in which he requests that the Court order an enlargement

of his custody to home confinement and/or delay his report date from a medical furlough for 60

days because of his health conditions given the COVID-19 pandemic, the Government’s

Response opposing the requested relief (Docket No. 320), and Defendant’s Reply

acknowledging that the Bureau of Prisons (“BOP”) granted his request to extend his furlough

until July 3, 2020 (Docket No. 321), IT IS HEREBY ORDERED that Defendant’s motions are

DENIED as follows:

        Defendant’s request that the Court order an “enlargement of his custody to home

confinement,” (Docket No. 318 at 2, 22), is DENIED, as the Court lacks authority to order the

BOP to release Defendant to home confinement. 1 In so holding, the Court notes that the BOP

possesses the authority to designate where a prisoner serves his sentence. 18 U.S.C. § 3621(b).

Defendant concedes that he is “currently a federal prisoner in the custody of the [BOP] at Federal

Transfer Center Oklahoma City.” (Docket No. 318 at 2). As a release to home confinement “is

1
       To the extent Defendant purports to seek habeas relief under 28 U.S.C. § 2241, the Court agrees with the
Government that Defendant’s request is not properly before the Court. See Docket No. 320 at 5-6.
                                                        1
         Case 2:15-cr-00108-NBF Document 322 Filed 06/19/20 Page 2 of 2




a change in the location where the inmate serves his sentence, . . . only the BOP, not this Court,

has the statutory authority to release him to home confinement under Section 3621(b).” United

States v. Horner, Crim. No. 11-31, Docket No. 200 at 4 (W.D. Pa. May 28, 2020) (Gibson, J.)

(citing United States v. Black, No. 2:12-cr-263-3, 2020 WL 2748288, at *1 (S.D. Ohio May 27,

2020)). Furthermore, the Court notes that the BOP twice considered Defendant for release to

home confinement under the CARES Act but denied same. (Docket No. 321, ¶ 1). This Court

lacks jurisdiction to address the BOP’s decision in that regard. See United States v. Mansaray,

Crim. Nos. 13-236 & 15-526, 2020 WL 3077184, at *3 (E.D. Pa. June 10, 2020) (“The Congress

did not provide the Courts with the authority to review the BOP Director’s decision whether to

release inmates into home confinement at an earlier time under the CARES Act.”); United States

v. Read-Forbes, Crim. No. 12-20099-01-KHV, 2020 WL 1888856 at *5 (D. Kan. Apr. 16, 2020)

(“While the CARES Act gives the BOP broad discretion to expand the use of home confinement

during the COVID-19 pandemic, the Court lacks jurisdiction to order home detention under this

provision.”).

       Defendant’s request that the Court order the delay of his report date from a medical

furlough for 60 days is DENIED AS MOOT, as the BOP has extended his furlough until July 3,

2020. See Docket No. 320, Ex. A.


                                                            s/Nora Barry Fischer
                                                            Nora Barry Fischer
                                                            Senior United States District Judge


cc/ecf: All counsel of record




                                                2
